 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSEPH ANTHONY STAFFORD,                            No. 2:16-CV-1403-JAM-DMC
12                         Plaintiff,
13           v.                                           ORDER
14    DOSS, et al.,
15                         Defendants.
16

17                    Plaintiff, who is proceeding pro se, brings this civil action. An initial scheduling

18   conference in this matter was set for January 15, 2020, before the undersigned in Redding,

19   California. Plaintiff appeared pro se. Defendants’ counsel failed to appear.

20                    Defendants’ counsel shall show cause in writing on or before February 5, 2020,

21   why sanctions should not be imposed for counsel’s failure to appear. A hearing on the order to

22   show cause is set for February 19, 2020, at 10:00 a.m., in Redding, California, with defendants’

23   counsel directed to personally appear.

24                    A schedule for this case shall be set by separate order.

25                    IT IS SO ORDERED.

26   Dated: January 21, 2020
                                                             ____________________________________
27                                                           DENNIS M. COTA
28                                                           UNITED STATES MAGISTRATE JUDGE
                                                         1
